Exhibit 10.7
SWAP TRANSACTION CONFIRMATION



     
Date:
  December 29, 2008
 
   
To:
  Volkswagen Auto Loan Enhanced Trust 2008-2 (“Party B”)
c/o Deutsche Bank Trust Company Delaware, as Owner Trustee
1011 Centre Road, 2nd Floor
Wilmington, Delaware 19805

 
   
 
  Attention: Elizabeth Ferry Facsimile: (302) 636-3399
 
   
From:
  HSBC Bank USA, N.A.
452 5th Avenue
New York, New York 10018
Attention: Christian McGreevy
Telephone: (212) 525-8710
Facsimile: (212) 525-5512
 
   
Ref. No.
  514233HN

Dear Sir or Madam:
The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1. The definitions and provisions contained in (i) the 2006 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Sale and Servicing Agreement dated
as of December 29, 2008 (the “Sale and Servicing Agreement”) between Party B, as
issuer, VW Credit, Inc., as servicer, Volkswagen Auto Lease/Loan Underwritten
Funding, LLC, as seller and Citibank, N.A., as indenture trustee, relating to
the issuance by Party B of certain debt obligations, are incorporated into this
Confirmation. In the event of any inconsistency between the ISDA Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Sale and Servicing Agreement.
This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of December 29, 2008 as amended and supplemented from
time to time (the “Agreement”) between you and us. All provisions contained in
the Agreement govern this Confirmation except as expressly modified herein.
2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

              1   VALET 2008-2 Confirmation
(Front Swap: A-2-B)

 



--------------------------------------------------------------------------------



 



          Transaction Type:  
Interest Rate Swap
       
 
    Notional Amount:  
For the Initial Calculation Period, the Notional Amount shall be equal to USD
$50,000,000. For each subsequent Calculation Period, the Notional Amount shall
be equal to the aggregate outstanding principal amount of the Class A-2-B Notes
on the first day of such Calculation Period. With respect to any Payment Date,
the aggregate outstanding principal amount of the Class A-2-B Notes will be
determined using the Servicer Certificate issued on the Determination Date
immediately preceding the Payment Date (giving effect to any reductions of the
outstanding principal amount of the Class A-2-B Notes reflected in such Servicer
Certificate).
       
 
    Trade Date:  
December 19, 2008
       
 
    Effective Date:  
December 29, 2008
       
 
    Termination Date:  
The earlier of (i) May 20, 2011 and (ii) the date on which the outstanding
principal amount of the Class A-2-B Notes is reduced to zero, in each case
subject to adjustment in accordance with the Business Day Convention.
       
 
    Initial Calculation Period:  
From and including the Effective Date to but excluding January 20, 2009.
       
 
    Business Day Convention:  
Following
       
 
    Business Day:  
New York, Delaware and Virginia
       
 
    Fixed Amounts:  
 
       
 
              Fixed Rate Payer:  
Party B
       
 
              Period End Dates:  
Monthly on the 20th of each month, commencing January 20, 2009, through and
including the Termination Date, in each case with No Adjustment.
       
 
              Payment Dates:  
Monthly on the 20th of each month, commencing January 20, 2009, through and
including the Termination Date, in each case subject to adjustment in accordance
with the Business Day Convention.
       
 
              Fixed Rate:  
1.345%
       
 
              Fixed Rate Day Count Fraction:  
30/360
   

2



--------------------------------------------------------------------------------



 



          Floating Amounts:  
 
       
 
              Floating Rate Payer:  
Party A
       
 
              Period End Dates:  
Monthly on the 20th of each month, commencing January 20, 2009, through and
including the Termination Date, subject to adjustment in accordance with the
Business Day Convention.
       
 
              Payment Dates:  
Monthly on the 20th of each month, commencing January 20, 2009, through and
including the Termination Date, in each case subject to adjustment in accordance
with the Business Day Convention.
       
 
   
Floating Rate for initial Calculation Period
 
0.47125%
       
 
              Floating Rate Option:  
USD-LIBOR-BBA
       
 
              Designated Maturity:  
1 Month
       
 
              Floating Rate Day Count Fraction:  
Actual/360
       
 
              Reset Dates:  
The first day of each Calculation Period.
       
 
    3. The additional provisions of this Confirmation are as follows:    
 
    Calculation Agent:  
As specified in the Agreement
       
 
    Payments to Party A:  
 
       
HSBC Bank USA, N.A.
ABA : 021-001-088
Swift: MRMDUS33
Account Number: 000049298
       
 
    Payments to Party B:  
 
       
Volkswagen Auto Loan Enhanced Trust 2008-2
Collection Account, AC # 107770
       
 
       
Deposits to the Collection Account shall be made via fed
   

3



--------------------------------------------------------------------------------



 



             
wire in accordance with the instructions below:
       
 
       
Citibank, N.A.
ABA: 021-000-089
Account: 3617-2242
Ref: VALET 2008-2 Collection Account
   

[signature page follows]

4



--------------------------------------------------------------------------------



 



Unless otherwise provided in the Agreement, this Confirmation is governed by the
laws of the State of New York.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.
Very truly yours,
HSBC BANK USA, N.A.

         
By:
  /s/ Charleen Collins, /s/ Dennis J. Nevins    
 
 
 
Name: Charleen Collins, Dennis J. Nevins    
 
  Title: Vice President, ID# 15564, Assistant Vice President, ID# 15157  

Accepted and confirmed as of the date first above written:

          VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2008-2 By: Deutsche Bank Trust
Company Delaware, not in its individual capacity but solely as Owner Trustee    
 
       
By:
  /s/ Michele HY Voon    
 
 
 
Name: Michele HY Voon    
 
  Title: Attorney-in-Fact    
 
       
By:
  /s/ Mark DiGiacomo    
 
 
 
Name: Mark DiGiacomo    
 
  Title: Attorney-in-Fact    

5